Name: Commission Regulation (EC) No 1347/98 of 26 June 1998 amending Regulation (EEC) No 2225/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Azores and Madeira
 Type: Regulation
 Subject Matter: tariff policy;  regions of EU Member States;  plant product;  trade
 Date Published: nan

 Avis juridique important|31998R1347Commission Regulation (EC) No 1347/98 of 26 June 1998 amending Regulation (EEC) No 2225/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Azores and Madeira Official Journal L 184 , 27/06/1998 P. 0014 - 0014COMMISSION REGULATION (EC) No 1347/98 of 26 June 1998 amending Regulation (EEC) No 2225/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Azores and MadeiraTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira with regard to certain agricultural products (1), as last amended by Commission Regulation (EC) No 562/98 (2), and in particular Article 10 thereof,Whereas Commission Regulation (EEC) No 2225/92 (3), as last amended by Regulation (EC) No 1201/97 (4), sets the quantity of hops in the forecast supply balance which qualifies for exemption from customs duty on import or for Community aid for products coming from the rest of the Community and the amount thereof; whereas that quantity should be established for the period 1 July 1998 to 30 June 1999;Whereas hops are not eligible for the supply arrangements for the Azores since they are not included on the restrictive list in Annex I to Regulation (EEC) No 1600/92; whereas, as a result, the reference to the Azores in the title of Regulation (EEC) No 2225/92 should be deleted;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2225/92 is hereby amended as follows:1. the title is replaced by the following:'Commission Regulation (EEC) No 2225/92 of 31 July 1992 on detailed rules for the application of the specific arrangements for the supply of hops to Madeira`;2. Article 1 is replaced by the following:'Article 1For the purposes of Articles 2 and 3 of Regulation (EEC) No 1600/92, the quantity of hops covered by CN code 1210 in the forecast supply balance qualifying for exemption from customs duty when imported directly into Madeira or for Community aid for products coming from the rest of the Community shall be five tonnes for the period 1 July 1998 to 30 June 1999.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27. 6. 1992, p. 1.(2) OJ L 76, 13. 3. 1998, p. 6.(3) OJ L 218, 1. 8. 1992, p. 91.(4) OJ L 170, 28. 6. 1997, p. 23.